Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending.
Claims 21-42 are currently cancelled.
Claims 1, 10 and 17 are independent claims.

Claim Objections
Claim 12 is objected to because of the following informalities: there appears to be a typographical error in that the claim refers to “the system of Claim 1 1”.  The examiner assumes that the intended language is “the system of Claim 11” and has examined it accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-9 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-9 and 17-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
1. (Original) A method for determining mechanical properties of an anisotropic media, the method comprising:
obtaining log data of the anisotropic media, the log data corresponding to measurements of the anisotropic media collected with a logging tool;
determining values for a plurality of first stiffness components of a stiffness matrix based on horizontal and vertical velocities derived from the log data;
determining an upper bound for a second stiffness component of the stiffness matrix based on the values for the plurality of first stiffness components;
estimating a value for the second stiffness component based on the determined upper bound;
determining a mechanical property of the anisotropic media based on the estimated value of the second stiffness component; and
providing the determined mechanical property.

The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  The limitation reciting “obtaining log data” is insignificant extra solution activity of gathering data since there is no explicit positive recitation of actually using a logging tool to take the measurements.  As written it only describes the provenance of the data.  Thus there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claim merely represents the results of an abstract determination in the creation of a generic mechanical property without integration into a practical application by integrating the abstract idea into a significant additional element.
The claim fails to incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus claim 1 is deemed patent ineligible under 35 USC 101.
Independent claim 17 is similarly patent ineligible.

Note that claims 4, 5 and 10-16 have limitations that explicitly claim the significant additional elements of a logging tool to provide velocity data from which the stiffness components can be calculated.  As such these claims are deemed patent eligible since they provide a practical application of the abstract ideas being integrated into the overall use of the logging tool.

Allowable Subject Matter
Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combined limitations of the independent claim 10.  In particular claim 10 claims a system for determining mechanical properties of an anisotropic media comprises a processing system configured to: determine an upper bound for a second stiffness component of a stiffness matrix based on values for a plurality of first stiffness components; and estimate a value for the second stiffness component based on the determined upper bound.
Duffaut et al., WO 2014/000815, teaches deriving a subset of stiffness components (C33 and C44) and then uses regression to derive the remaining components.  The technique does not determine any upper bound on the second set of stiffness components nor does it estimate them using the upper bound.
1 and K2 parameter derives the final set of stiffness components (a method known as a modified ANNIE analysis).  Quirein et al., US 2016/0131787, also uses the modified ANNIE method.  The technique does not determine any upper bound on the second set of stiffness components nor does it estimate them using the upper bound.  
Hows et al., “Characterization of anisotropic dynamic mechanical rock properties in shale gas plays”, 2013, teaches using sonic and density logs to obtain an initial set of stiffness coefficients.  The remaining stiffness coefficients are determined using the shear and longitudinal waves and their relative phase velocities.  The technique does not determine any upper bound on the second set of stiffness components nor does it estimate them using the upper bound.
Yan et al., US 2008/0178668, teaches using sonic measurements to determine the stiffness components, but is silent concerning the actual method used.  The invention is instead directed to using the stiffness coefficients for the determination of other elastic moduli.
Claims 11-16 depend upon claim 10 and are also allowed.
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857